Citation Nr: 1215856	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  03-01 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Eligibility for educational assistance benefits pursuant to 38 U.S.C. Chapter 30.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from February 1996 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the benefit sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  The Veteran first entered active duty in February 1996; he was given a hardship discharge from service in July 1998.

2.  The Veteran elected not to receive Chapter 30 educational assistance.

3.  A withdrawal of the election was not done before the Veteran's separation.


CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3011, 3018B (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.7042, 21.7045 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) defines VA's duty to assist a claimant in the development of a claim.  In cases such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (VCAA does not apply where the record indicates there is no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  In addition, the VCAA does not apply where application of the law to the facts is dispositive because there is no entitlement under the law to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Therefore, no additional action as a result of VA's duties to notify and assist is required.

The Veteran has applied for basic educational assistance benefits under the provisions of Chapter 30, which provides, among other things, an educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001 (West 2002).  The program is available to individuals who meet certain criteria of basic eligibility. 38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2011).  The governing law specifies that an individual who, after June 30, 1985, first becomes a member of the Armed Forces may elect not to receive educational assistance under Chapter 30, Title 38, United States Code.  This election must be made at the time the individual initially enters active duty as a member of the Armed Forces.  With certain limited exceptions, discussed below, an individual who makes such an election is not eligible for education assistance under Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011(c)(1); 38 C.F.R. § 21.7042(f).  

The Veteran's service discharge report, DD Form 214, reflects that the Veteran entered active duty in February 1996 and was discharged, on the basis of hardship, in July 1998.  The Veteran has stated that, at his February 1996 entrance into active duty, he elected not to enroll in the Chapter 30 educational assistance program.  Review of his Chapter 30 Department of Defense (DOD) data record confirms that he declined participation in Chapter 30 benefits and that no money was withheld from his service pay for Chapter 30 program contributions.  A report of contact dated in August 2001 reflects that the service department indicated that the Veteran elected in writing not to enroll in the Chapter 30 educational assistance program and that he was thus not eligible for enrollment.

The Board notes as an initial matter that there is no dispute that the Veteran signed a form indicating that he elected not to enroll in the Chapter 30 educational assistance program at the time of his entrance into active duty in February 1996.  The Veteran himself has testified to this fact at his January 2012 hearing before the undersigned Veterans Law Judge, and the DOD data record confirms his election not to enroll.  The law specifically states that, with limited exceptions, if an individual makes an election not to receive educational assistance under this chapter when initially entering on active duty, such individual shall not be entitled to educational assistance under Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011(c)(1); 38 C.F.R. § 21.7042.  

However, the Veteran has contended that he was seeking to withdraw the election not to enroll in the Chapter 30 educational assistance program prior to his separation.  In that connection, the Board notes that there are limited situations in which an election not to enroll in the Chapter 30 educational assistance program can be withdrawn, which are enumerated in 38 C.F.R. § 21.7042(f)(1), 21.7045 (2011).  See 38 U.S.C.A. §§ 3018, 3018(A), 3018(B); 38 C.F.R. §§ 21.7042(c), 21.7045(b), 21.7045(c).  The Board first turns to 38 C.F.R. § 21.7042(c)(1), which provides that an election not to enroll may be validly withdrawn during the period from December 1, 1988, to June 30, 1989.  As the Veteran did not enter into active duty until 1996, however, this exception is not available to him.  An analysis of 38 C.F.R. §§ 21.7045(c) similarly reflects that the exception identified in that provision is available to Veterans who voluntarily separated from active duty prior to October 23, 1992.  Again, as the Veteran had not yet entered into service as of that date, the exception contained in 38 C.F.R. §§ 21.7045(c) is not for application in this case.

Turning to the final instance in which an election not to enroll in the Chapter 30 educational assistance program can be withdrawn, which is enumerated in 38 C.F.R. § 21.7045(b), the Board notes that the regulation provides that an exception is available for Veterans who separated from service after October 23, 1992, and meet certain other requirements.  The regulation requires that Veterans who meet the requirements of 38 C.F.R. § 21.7045(a)(1) and who validly withdraw their election not to enroll in the Chapter 30 educational assistance program may be eligible to receive Chapter 30 benefits, pending certain additional requirements.  However, in this case, the Veteran does not meet the requirements set forth in 38 C.F.R. § 21.7045(a)(1); thus, he is unable to take advantage of the exception contained in 38 C.F.R. § 21.7045(b).  In that connection, the Board notes that 38 C.F.R. § 21.7045(a)(1) requires that a Veteran either have been involuntarily separated from service, or have voluntarily separated from service and be receiving voluntary separation incentives under 10 U.S.C.A. § 1174a or § 1175 (West 2002).  Here, the Veteran's DD Form 214 documents that he separated from service on the basis of hardship, which is not considered an involuntary separation under 10 U.S.C.A. § 1141 (West 2002).  Further, although the Veteran was voluntarily discharged from service, there is no evidence in the record to suggest that he received voluntary separation incentives under 10 U.S.C.A. § 1174a or § 1175.  Moreover, the service department has not indicated that there ever was a withdrawal of the original election and that pay was withheld as required by 38 C.F.R. § 21.7045(b)(2)(ii) in order to make the Veteran eligible.  Thus, the Board finds that as a matter of law, the Veteran does not meet the criteria.  Therefore, the Veteran is ineligible for Chapter 30 benefits.

The Board acknowledges that the Veteran has contended that he made the effort to withdraw his election not to enroll in Chapter 30 benefits and that the paperwork was not finalized before he was separated from service.  However, as discussed above, a withdrawal accepted by the service department is required.  Although the Board acknowledges the Veteran's contentions in this case, the law prohibits eligibility to benefits where the basic eligibility criteria are not met.  VA is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5 (2011).  The Board has no authority to award benefits where basic eligibility is not established under the law.

For the foregoing reasons, the Board finds that the requirements for eligibility for educational assistance benefits pursuant to 38 U.S.C. Chapter 30 are not met as a matter of law.  Accordingly, as the law in this case is dispositive, the claim must be denied based upon a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to eligibility for educational assistance benefits pursuant to 38 U.S.C. Chapter 30 is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


